           Case 1:17-cv-01230-JB-LF Document 70 Filed 02/06/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

J. LEE,

                Plaintiff,
                                                                        No. 1:17-CV-01230-JB-LF
v.

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

                Defendants.

                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

          COME NOW Defendants, The Board of Regents of the University of New Mexico

(“UNM”) and Garnett S. Stokes, by and through record of counsel, pursuant to Federal Rule of

Civil Procedure 56 and D.N.M.LR-Civ. 56.1, and hereby move the Court to enter summary

judgment against Plaintiff, J. Lee, dismissing with prejudice his remaining claims for injunctive

and declaratory relief for alleged violations of his federal constitutional right to due process. In

support thereof, Defendants state:

          1.    Plaintiff cannot raise any genuine issue of material fact on his remaining claims for

injunctive and declaratory relief for alleged violation of his federal constitutional right to due

process as pled in his Complaint for Injunctive and Declaratory Relief and Damages [Doc. 1-1],

and Defendants are entitled to summary judgment on those claims as a matter of law;

          2.    Pursuant to D.N.M.LR-Civ. 7.1(a), Defendants sought the concurrence of Plaintiff

on this Motion and were informed that Plaintiff opposes this Motion; and
         Case 1:17-cv-01230-JB-LF Document 70 Filed 02/06/20 Page 2 of 2




       3.      Defendants incorporate by reference the arguments and authorities set forth in their

Memorandum Brief in Support of Defendants’ Motion for Summary Judgment, which was filed

contemporaneously with this Motion.

       WHEREFORE, Defendants request the Court dismiss Plaintiff’s remaining claims for

injunctive and declaratory relief for alleged violations of his federal constitutional right to due

process and enter final judgment in their favor.

                                              STELZNER, WINTER, WARBURTON,
                                                FLORES, SANCHEZ & DAWES, P.A.
                                              Attorneys for Defendants
                                              P.O. Box 528
                                              Albuquerque, NM 87103
                                              (505) 938-7770; (505) 938-7781 (fax)
                                              qsmith@stelznerlaw.com

                                                     /s/ Quentin Smith
                                              By: ______________________________________
                                                     Quentin Smith


                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Defendants’ Motion for Summary Judgment was
electronically filed using the CM/ECF system, which caused a copy to be sent by email to all other
parties of record on this 6th day of February, 2020.


                                              /s/ Quentin Smith
                                              __________________________________________
                                              Quentin Smith

                                                                           S:\TXTLIB\17193SS\PLDG\20200206 MSJ (QS).docx




                                                   2
